Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 1 of 11




             EXHIBIT N
                        Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 2 of 11

                t




                           ■v




                                r




                                    .        SALES REPRBSENfmTIVE AGREEMENT BETWEEN SHINN FO COMPANY OP
                                                        aaibrica. iNc: psgAfn ,AmjtgPiSK)..iNEasmBs,.Lm
                                         This Agreement is between Shim Pu Company oJ America, Inc, [referred to as "SPA' or
                                         '‘Rcpi'esentative"J and MVP(HIC) ladostdes. Ltd [referred to as '‘MVP” or “Ptindpal”].

                                         SarfsgtoTmd;                                                               .               '

     f                                   •    SPA is in the bosiness of irnporting, sefling, marketing afld disttibutmg.various types of
                                              liftiag equipment,' automotive tools, and hydraulic deuces in the United States and
                                              Central America [“WatlKit Area”].

                                         *    SPA has experience in the sale and distribution of goods through “Do It Yourself’
                                              [“DDf”] sales chaxmels in the Market Area.

                                         •    MVP is in fhe-business of sourciig and selling a variety of automotive accessories and .
                                              related consumer products focused on the DIY market

                                         •    MVP wishes to retain SPA as its Representative for the Market Area.
     ;;
                                         Now, therefore, the parties agree as follows:

                                         Responsibilities of Sales Agent:

                                         1, On a hon-cxdusivc basis. Representative will market, sell, provide customer relations
                                            and otherwise perform-all sales and marketing activities on behalf of MVP in the Market
     I
                                            Area.                           .             '
                                            (a) Representative will conduct visits to customers in the Market Area.
                                                Representatives will seek new customers in die Market Araai
                                            (c) Representatives wfll undertake to matifflize sales in the Market Area,
     i:
     i
                    i
                                        2. Representative will provide ffeedbadr and information to MVP concerning conditions
                                           and treads in the Market! Area but SPA ■will not be requited to provide formal or
                                           extensive ■written market analyses or reports.
■■   S
     f



     I                                  littritarions Oft Sales Agencjc         •

                                        3. Representative has NO authority to accept orders or sign any documents on behalf of
                                           Priridpal that are binding Ptindpal in any way. All orders and all documents covering
                                           “MVP Commissioned Sales” [as defined in §5 below] wDI be accepted and signedIn
                                           Hong Kong by hfVP personnel.
                                                                                                                                                     1
                                        4. ■ Representatives -wjl not modify any MVP product in any way without the tacpEdt^                         I
                                                                                                                                                    I
                                            written direction of hfVP, nor will Represeatative change the labeling, color, packaging ■
         \                                   or other :^tor8 impacting the look and fed of any MVP product without explicit written
■■       f!;1                                                                                                                                       I
                                                                                                              EXHIBIT
                                                                                      '1
                                                                                                    ■ I'iOLA
                                                                                CONFIDENTIAL                                       SFAOO3330




                                                                                                                             dDpD       Exhibit» /i-
                                                                                                                                               Rptr ^
                          Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 3 of 11

           I




                                 -Vi!.;.:.




                                                ditection. &om MVP.

                                             5. This Sales Agency Agreement perteias only to MVP product direct ordered by
                                               " oisfe&Wffi 8ih Market Area for direct oyetseiM sb^ment ftom MVP(fI(C) to the
                                                 customer rWVP Commisaioiied Sale’”]. Such MVP Commissioned Sales are generally,
                                                 but not always, sold by MVP “FOB Foreign Port” Goods sold as MVP Commissioned
                                                 Sales are referred to as a 'MVP Cotnmissioaed Product’. Any sale of product requMog
                                                 transshipment or "warehotising in the U.S. or other countty in the Market Area ■will be
                                                             an “SFA Resale” and such sales are outside of the Commission structure set
.                                                forth below. SFA Resales may be negotiated by SFA tvidi the customer under terms and
                                                                                                                                           i
                                                 conations negotiated between SFA and the customer. SFA may order fiom MVP for
                                                 tesab on its own account any products needed to supply n customer on an SFA Resale.
                                                 Such sales by MVP to SFA will be made on an arm’s ler^ basis.

                                             Nott-Competei

                                             6. With te^d to DIY business. Principal will not contract for agency services with any
                                                odier sales agent in the Madcet Area. With regard to DDT buskcas. Representatiye will
                                                not r^tesent any other manufectuier or distributor for commissioned sales with teg^d
    :•
                                                to any product that is competitive to aii MVP CommissionedProduct.

                                             Responsibilities ofPrmcipab

                                             7. MVP, as Principal, will produce and deHver product to customer in a timdy manner.

                                             8. SFA will provide MVP with infoiamtioa regarding prevaiKng prices and market
                                                conditions and may recommend prici^ to MVP, MVP wiE set prices and will hare final
• I;
                                                approval of prices for MVP Commissioned Products.

                                             9. SFA will provide MVP with information regarding new product ideas and market trends
                                                and may recommend ideas for new products to MVP. MVP will periodically introd•Tjce
                                                new product to support sales in tie Market Area.
                      1
                                             Commissions!
    I'
    .■!
                                             10. MVP will pay to Representative a commission of 1A% on Gross MVP Commission
                                                 Sales.
    i!j.       ....                          11.: Gross MVP Commissioa Sales includes the gross sale price of aE accepted orders OH
                                                  MVP Commissioned Product during a given'calendar month. Gross MVP Commission
    jj
                                                  Sales wiE not include the commissions paid to sub^ag^ts and sub-independent agents
     ]                                            operating in the M^et Area as further described in §14 bdow:
    i) •
    I',

    ;i                                       EIxpeoses: .




                                                                                          2



                                                                              CONFIDENTIAL                                    SFA003337
     Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 4 of 11




                                                                                                                     •V. I




               12. Uepfesedatativea wU corea: all its tegular costs o£ fiittillmg its tole. Such costs kchide, but
                   ate not Hmited to, ttavel, supplies, trade shows, sales Iketatutc, and advertising.

               13, Special or unusual costs and expenses - such as market surveys, outside consulting, or
                   overseas ttavel - •will he discussed among SFA and MVP on a <ase by case basis. SFA
                   •win not incur any such costs or expenses ■with -the eapectatioa of compensation -widrout
                   prior •written approval ftom MVP. •        ' •

               14. Commissions paid to independent agents and sub-agents wiH be paid by SFA and passed
                   through at cost to MVP. Such commissions payments wiU not be included in Gross
                ■ MVP Commissions Sales. SFA-will manage the Independent sales agents and sub-agents
                   on behalf ofMVP and win propose ctoges [additions or deletions] to the ind^endent
                   agents and sub-agents representing the business.


               Misplaced XiabllJticst

               15. If a customer of SFA claims a credit against SFA resulting feoni an MVP Commissioned
                   Sale, SFA 17111 attempt to cause -the customer to claim the credit against MVP. Hb^wever, ■
                   ■where customer insists on debiting SFA for ■wbat is properly an MVP debit, SFA may
                   permit .the debit against SFA's account and MVP will fhea compensate'SFA. The
                   protdsions of tliis Section ■! 8 ■will apply only ■when the customer Is tmwtllicg to
                ■ appropriately direct die debit to MVP and does not otherwise change the finandal, ■
                   bwiness or legal relationship between MVP and SFA with regard to this contract

              ■ Eetums &'Warranties!        '          .

               16. Any return allowancea and tetum requirements and methodologies are the responsibility
                   of MVP and ■will be provided at MVP's espense.

               Payment and Payment Terms:                                  .    .    •

               17.^ MVP -will pay cornmissions on Gross MVP Commissioned Sales at 45 days after the ead_
                    of the previous month. For example conrmissions on sales made In January wiE be paid
                    on or before April 1st

               18. Commissions ■will be due and payable as described above ■whether or not MVP has
               ■ received payment for.tbe goods purchased. The risk of non-collectloa ■with regard to
                   commissions on any order' that is accepted and shipped hy MVP remains with MVP.

               Indemnification: •

               19. MVP, as Principal, will.indemnify SFA and the end customer agaimt any Ilahilily arising
                   out ofor relating to the sole and marketing of any MVP Commissioned Product
                   i-adudiog but not limited to the Mo^wing:        ’   '       _
                   (a) Intellectual Property infdngement, including patent infetngement, copyj%bt ■
s                  infiingemettt, ttade secrets inftingement, and related actions-


                                                                3
1)

                                                  CONFIDENTIAL                                         SFA003338
             Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 5 of 11




                           (b) Trademark infiiagemettt, dedgn patent inftmgemeat, trade dress inflingement, and ■
                           related actions.
                           (c) Personal injury claims indiiding claims in tie nature of product liability, personal
                           injury, Mure to-warn, and inadequate iflsttuctioa.

                       20, SPA -will immediately notify- MVP, in -wdting, of any claims, la-wsuita, legal actions,
                       ... administrative actions, or regulatory actions relatiag to MVP Commissioned Products-
                           and -will indicate -what action SPA expects MVP to take -witi regard to tie same. MVP
                           ■wiD, confitm in-writing its receipt of such notification.

                       Tetnoitiatiom

                       21, liis Initial Term of this Agreement -wffl commence on tie date of execution as noted
                           below add -will continue through December 31,2007.

                       22, After tie Initial Term, this Agreement-wdli cantinue year to year unless otherwise
                           tcdukuated,

                       23, 'liis Agreement may be terminated in tie foEo-wing mannet:
                            (al    ■                   )vide notice of termination to tie other 90 days before December
                           31 of any year in -wifei this Agreementis in effect
                                Pft-jei- party roay terminate this agreement on 30 days notice if there is a substantial
                           change of ownership of the other party.

                     ’. Dispute Resolution;

                       24< Any dispute ariaing out of or relatiag to this Agreement -will be discussed and resolved by
i
                           the patties.
){

                       For Shinn Fu Company ot              lea, Inc.;          FotMVPfiHKD Bdustfies, Ltd.:
         I
                                                      ...                       By.                           0CT/9U2^€h-
                                                                               TMe_Jb/:
                       Tide




1




    f
    I




    ;I
                                                                         4
    U
                                                             CONFIDENTIAL                                     SFA003338
    13



    &
        Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 6 of 11




                                                                                                                                        f

                                                                                                                                        l


                                                                                                              i

                                                                                                                                       \

                                      A ^,nTMr>^m.NT OF SATES KP.FKRSEm'A'nV^


                 This Second Amendment (“Amendment-rT is m mfetence to the Seles


                 supplements, changes and supetsedes the Agteetoeiit as sat forth below.
                 1       MwmiCi will no longer par a sales commission to SFA for services ptcmdcd to it
                         tZ£t fo Aclles            Instead, the sales agency wiUbe concerted to a sales *^d
                         Ltomar support relalonSip in which SFA be paid a.lump
                         charge of P,750 per moirth ($45,000 per year) ["Lump Sum T from MVP,
                         SFA will provide MVP with;
  <
                             a. Lab testing services!
                             b. Show, management;
                             c. OIPM support, and
                             d. Customei phone service support.
  ?

                 2 The Lump Sum is exclusive of all ofoer charges except for the fottowp
                 2. The Lump                       covering foe salary and befits of 100% of one M
                          time SFA employee [Johnny Lu] and 50% of the salary and benefits of one other
                          emplJee ga^e hA^ex] ^Assigned Employees-g^ The cM cost ch^ge for                                         I
                                                                                                                                   (
                                 foe Assigned Employees is $93,154 per year [$78,610 m total salary plus $14,544
                                in medical insurance costs],                                  * m vxo nai
                             b  One-pvelfth [1/12] of foe total annual Asaigned Employee cost [$7,762.85] w)il
                                be due no later than 15 days after tire end of each month-
                                                                                                                                            1
                             c. Tlie Assigned Employees wmiemaln employees ofSFA mdnot employees of
                                MVP. SPA wifl be responsible for assuring payment of all msurance, payroll
                                taxes and other rdated employee costs.                .    .■  ■ ,    .
                             ■A MVP will cover all ttavel expenses and other special employee bumess e^roses
                                incurred by the Assigned Employees in furtherance of MVP’s business. Such
                                 expenses shatt be in compUance wifoSFA’s Employee B^eme Poh^.
                                 EttXyee Travel PoHcy. and WiUbe reviewed as                                                       }.

                                 Gro^Wsuant to its normal business practices, MVP may set such additto^
                                 requirements for approval of business expenses asit dee^      provided
                                 they are oletoied through SFA Management and presented to foe Assigned
                                 Employees by SFA Management. Approved busmess and travel expenses wUl be
  IC                             charge against MATP by Debit Memo.
  H                                                                                                                                i
  ij
  E                  3', The Lump Sum payment wiU be due no later than IS days after the end of each month.
  i»                                                                                                                           I

  5)
                     4., AH payi'n.ciits will be setin U.S. Dollars.
  :i
  il                 5    ThesizeoffoeLumpSumpaymentwillbereviewedevetysk [6] monte and is subject
                                                                                                                               I
                                   Lon ameLent L both parties. No Amendmeutis required to foange foe
                          to
                          Lump Sum paymeat os such dtanges inay be documented by email and contitmanon ro
                                                                                                                               1


                                                                                                                                            5?

• ,i
  I':                                                                                                                          1
                                                                                                                               !
                                                                                                                                            In
                                                                                                                               I

  i=                                                          CONFIDENTIAL                                         SFA0Q3$4O   I
                                                                                                                               I
     Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 7 of 11




                 5, The size of the Ltimp Sum payment -wsll be leaiewed every sk [S] months and is subject
                    to change upgaagteetnentby both parties. No Amendment is tc^witadto change the
                    Tnmp Sctm payment as such changes may be documented by emaii and confltmatiott to
                    be retained on file -svith this Amendment.

                 ($, The charges for Assigned Employees are subjecfto change upon annual salary review of
                      the retevanc employees or changes to benefit costs of the Assigned Employees. Changes
                    ■ to such charges will he accepted b;}' bofh parties by ajiail and confirmation to be retained,
                      on file with this Amendment

                 7. All provisions relating to commissions in the Agreement ate nullified and superseded by
                    this Amendment Provisions relating to SPA‘s enlistment of sub-agents or other ihitd
                    party agents are nuffifled and superseded by the Amendment Att other provisions of the
                    Agteemeat and thcic corresponding responsibilities that are not logically auUified by the
                    change set forth in this Amendment remain in effect and SFA will continue to provide
                    the same services to MVP as previously indicated. .

                 8. The Agreement and this Amendment are subject to the laws of the State of Missouri,
                    United States of America, regardless of JVflssouti’s conflict of laws rules.

                ■ 9, This Alneadment becomes effective on June 1,2Q08.

            •   For Shinn Fu Company ofAmerica, Inc.;                    For MVP(HK) iadustetes, Ltdj
                                                                                &
                ■By                                                      57.

                Title                                                    Tide




:i


                                                        CONFIDENTIAL                                              SFA0g3341
     Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 8 of 11




                ■ HRST AMENDMENT OF SAUiS RBPRESENTATIVB AORBBMBNT BETWEEN
                SHINN FU COMPANY OP AMERICA. INC. r‘SPA’‘1 AND MVPrHK) INDUSTRIES.
                                             LTD.

               This First Amendment [“Amendment”] is in reference to fiie Sales Representative
               Agreement [“Agreement”} Between Shinn Fu Company of America, Ino„ and MVPlHK)
               ■Industries, Ltd,, previously agreed to by the Parties in October of2006. This Amendmont
               supplements, changes, and supersedes the Agreement as set forth below.

                1.      MVP(HK) will no longer pay a sales commission to SFA for services provided to
               it piirauantto the sales ageiicy. Instead, the sales agency wDl be converted to a sales and
             . customer support relationship in which SFA will be paid a lump sum mondily service
               charge of $1,875 per month ($22,500 per year) [“Lump Sum”] ftom MVP. In return, SFA
               •will pro vide MVP ■with:
                        a.     Lab testing serwoesj
.1
                        b.     •Show management;
                        0.      OIPM support, and
                        d.      Customer phone service support. .

               2,     The Lump Sum is exclusive of all other charges except for the following:
                      a.   ■ An employee cost charge covering the salary and beneOts of 100% of one
                             foil time SFA employee [Johnny Lu] and 50% of the salary and benefits of
                             one other employee [a Sdes Coordinator] [“Assigned Employees”]. The
                             current cost charge.for the Assigned Employees is $93,154 per year
                             [$78,610 in total saiaiy plus $14,544 in raedioal Insurance costs]..
                      b.   One-twelfth [1/12] of ■ftie total annual Assigned Employee cost [$8,311.25]
                             will bo due no later than 15 days after The end of each month,
                      c.     The Assigned Employees will remain employees of SFA and not
                             employees of MVP. SFA 'will be responsible for assuring payment of all
                             insurance, payroll taxes, and other related employee costs!
                      d.     MVP will cover aU travel expenses and othex special employee business
                             expenses iaourred by the Assigned Employees in furtherance of MVP’s
                             business. Such expenses shall be in compliance ■with SFA’s Employee
                             Expense Policy, Itoployee Travel Policy, and wil] be reviewed as .
                             appropriate by SFA’s Finance Group pursuant to its normal business
                             practices. MVP may set such additional requirements for approval of
                             business expenses as it deems fit, provided that they are cleared through '
                             SFA Management and presented to the Assigned Employees by SFA,
                             Management. Approved business and travel expenses will be charged
                             against MVP by Debit Memo,

              3.      The Lump Sum payment wiU be due no later than 15 days after the end of each
                      month.

              4,      All payments will be set in U.S. Dollars. '




                                                     CONFIDENTIAL                                   SFA003346
         Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 9 of 11




                                             rsMtrrj^/rv.--^




                   5.     The siizfl of ths Lump Sum pftymont will Jia foviawed ovary sit: [6] montlis and !a
                           subjoot ta change upon agfeoment by both patties, No Amendmeni: is required to
                          change tlw Lump Sum payment as suoh changes may be dooumented fay .email
                           and ODnfirmadon to be letainod on file vdlh this Amendment.
                      . Use ohasgea for Aligned Bmployees are subject to change upon annual salary
                    ■ • ttvlewoftherelevanteraployeosof ohangOBtobenofitoostsofthoAssigned
                       - ■ Employees. Changes to auoii charges will be accepted by berth parties fay email
                           and oonfianation to be retiuned on file with (his Amentocnt. •
                   7.     All provisions relating to cominiaalons in the Agreement are nullified and
                          supetseded hy this Amendment ProvWons relating to SPA'a enlisiment of sub­
                          agents or other tidrd party agents are nullifi ed and supeaeded hy the Amendment
                          All other provisions of the Abetment and their oowesponding responsibility
                          that are notbi^oaDy-nulHfied-byihe-chanige-aetfoithirftMs"ASWm®5«eHaK
                          Jn eifeet and SFA vrill oonflnue to provide the same jervloes to MVP as
                          previously indicated.
                   8.     The Agreement and this Amendment are subject to the laws of the State of
                          Maaouri, tlnlted States of America, regardless of Missouri's eonfliet oflawa.
                   9.     Thia Amendment faeoomes efiSbotivo on Deeember 1,2009.
                   Per Shinn Pu company of America, Ino.i               For MVPCH^XIndu^es. Ltd,!
                                                                                                                f




                   Tide                                                 ■ntie
W




l;




b-
y
i


i:


f:

.i
II,■ 4




     i




 k!

                                                               CONFlbENTtAL                                     SFA003347
Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 10 of 11




                                                                                i




                               H


                                               hi         iT



                  K                                                        ft




                                                               SFA003344
                              CONFIDENTIAL
                         Case 3:13-cv-00257-JAM Document 305-14 Filed 10/11/18 Page 11 of 11

                     t




                                                                                               !




                     ij ■




                                                      (                                   5.


                                                                                          n
                                                                                          “s


                                      5:«


                                j .




                 I

       [i
       f;

       I
                                                i             i
       ih
i'                                                                                       h
•'   - ■:
       }




       f
        t-


        t
 s      f
        )y.

i;
       %s
        ■<\




        (.-■•


                            :               ,             CONFIDENTI/              "SFAtmmr

            ■>
